ORDER
The Court having considered the joint motion to withdraw the mandate in the above captioned case, it is this 24th day of July, 1997,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the motion be, and it is hereby, granted and the mandate is withdrawn, and it is further
ORDERED that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Anne Arundel County and to remand the case to that court for further proceedings in light of the settlement agreement between the parties. Mandate to issue forthwith.
ELDRIDGE, J., did not participate in the consideration of this matter.